IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA —_

SAVANNAH DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
V. 4:18CR260

CODY PENFIELD,

eae aes ess ese

Defendant.

ORDER

Counsel in the above-captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, this 64. day af May, 2019.
HucthwrZ. [e-

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE DGE
SOUTHERN DISTRICT OF GEORGIA
